Citation Nr: 1708488	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  09-41 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. An, Associate Counsel



INTRODUCTION

The appellant had active duty for training (ACDUTRA) from April 1973 to May 1973. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which declined to reopen a previously denied claim for service connection for narrowing of the interspace at L1-L2, lumbar spine.

In October 2010, the appellant testified before a Decision Review Officer (DRO).  In September 2012, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  Transcripts of both hearings are of record.

In an October 2013 decision, the Board reopened the appellant's claim for service connection and remanded it for further development. 

In February 2016, the Board denied the claim of entitlement to service connection for a low back disorder.  The appellant appealed to the United States Court of Appeals for Veterans Claims (CAVC), which issued a December 2016 Order granting a Joint Motion for Remand (JMR) to vacate the February 2016 decision and remand the matter to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the appellant's claim on appeal can be decided.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders, and the Board errs if it fails to remand again for compliance. Stegall v. West, 11 Vet. App. 268 (1998). 

The Joint Motion for Remand (JMR) indicated that VA failed to substantially comply with October 2013 Board remand directives to obtain relevant records.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The RO was instructed to obtain treatment records relevant to the appellant's low back disorder, including additional records and X-ray reports from Dr. B. Johnson.  The record reflects that a February 2014 request was sent to Dr. B. Johnson's Sioux Falls, South Dakota office but additional requests were not made when advised that the Veteran was a patient of Dr. B. Johnson's office located in Mitchell, South Dakota.  On remand, corrective action will be taken. 

Next, the parties agreed that the July 2014 VA medical opinion relied upon by the Board was inadequate.  The parties noted that the VA examiner, in summarizing the appellant's medical history, made an inaccurate statement.  Specifically, the examiner stated that appellant was seen by "private physicians on 4-8-02 for tailbone pain or coccyodynia, but no X-rays were taken."  See July 2014 Disability Benefits Questionnaire (DBQ).  In the rationale, the examiner further noted "[c]omments about coccydynia in 2002 with no supporting data, or X-rays."  Id.  However, review of the records from Sioux Valley Physician Group reflects Dr. S. Ecklund's assessment of the X-rays taken of the appellant's coccyx which show "what appears to be a small chip off the tip of the coccyx. It is difficult to tell if this is old or new." See medical treatment records from Sioux Valley Physician Group, April 2002.  As the VA examiner did not address the April 2002 X-ray results, the Board finds that a supplemental opinion is needed.  Notably, the July 2014 report is otherwise comprehensive and the examiner provides an exhaustive recitation of the appellant's medical history as documented in the claims file.  

Lastly, as indicated in the JMR, the appellant should be given another opportunity to submit sufficient evidence to allow VA to obtain records regarding any litigation surrounding the appellant's 1972 injury.  On remand, corrective action will be taken.  

Accordingly, the case is REMANDED for the following action:

1.  A request for records should be made to Dr. B. Johnson's office located in Mitchell, South Dakota.  The address of the Mitchell Chiropractic and Acupuncture Center was provided by the Sioux Falls, South Dakota office in March 2014.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file.  

2.  Ask the appellant to submit, or provide necessary identifying information or releases to allow VA to obtain on his behalf, records regarding any litigation surrounding his pre-service 1972 injury.  If identified records are not obtainable (or none exist), the appellant and his representative should be notified and the record clearly documented.

3.  After all available records have been associated with the claims file, forward the claims file to the physician, if available, that conducted the July 2014 VA examination for a supplemental medical opinion.  If further examination of the appellant is deemed necessary, arrange for the appellant to undergo VA examination to obtain the above-noted opinion.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner must provide a complete rationale for all opinions provided.



a) The examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently-diagnosed low back disability, including osteoarthritis, lumbar degenerative disc disease, and/or lumbar degenerative joint disease, is the result of disease or injury incurred in or aggravated during the appellant's service. 

b) The examiner should specifically provide an opinion as to whether the condition pre-existed service.  If so, the examiner should also provide an opinion as to whether the condition permanently increased beyond its natural progression during service.  

In rendering the requested opinion, the examiner should specifically review and discuss the following: 1) the April 2002 X-ray results from Sioux Valley Physician Group/ Sioux Valley Clinic and Dr. S. Ecklund's assessment; 2) the appellant's 2012 testimony that he injured his back and tailbone during his service; and 3) service treatment records documenting reports of low back symptoms.  A notation to the effect that this record review took place should be included in the report of the examiner.  

4. Then, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied the appellant and his representative should be provided a Supplemental Statement of the Case and an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

